Citation Nr: 0626647	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
rated 10 percent disabling prior to November 6, 2002, and 20 
percent disabling after November 6, 2002.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for paravertebral fibromyositis.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for nasal allergies.

4.  Entitlement to an effective date earlier than November 
21, 1997 for the grant of service connection and assignment 
of a 50 percent rating for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from February 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied petitions to reopen 
claims for service connection for nasal allergies and 
paravertebral fibromyositis and granted a 10 percent rating 
for hearing loss.  While the appeal was pending, a March 2003 
rating decision granted a 20 percent rating for hearing loss, 
effective November 6, 2002.  This was not a full grant of the 
benefits sought on appeal because higher disability ratings 
are available for hearing loss, and, moreover, the increased 
rating was not effective back to date of claim.  Therefore, 
this issue is still before the Board, and the issue on appeal 
has been characterized as shown above.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The veteran relocated and his claim is now being addressed by 
the RO in Hartford, Connecticut.  

This matter also comes before the Board on appeal from an 
August 2, 2004 decision, wherein the Hartford RO granted 
service connection for post traumatic stress disorder (PTSD), 
with an effective date of November 21, 1997.  The veteran  
perfected an appeal as to an earlier effective date for 
service connection for his PTSD.

The veteran has testified before the Hartford RO and before 
the Board sitting at the RO in July 2005 and June 2006, 
respectively.  Transcripts of both hearings have been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was last afforded a VA audiological examination 
for compensation purposes in November 2002.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board remands the remaining issues for Veterans Claims 
Assistance Act (VCAA) compliance.  The veteran's claims for 
service connection for paravertebral fibromyositis and nasal 
allergies were previously denied by the San Juan RO in 
December 1994.  On bringing his petitions to reopen, the 
veteran was provided notice of the general requirements to 
reopen a claim, but not the specific grounds of the previous 
denial, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board remands the paravertebral fibromyositis 
and nasal allergies claims for Kent compliant VCAA notice.  



The veteran also challenges the effective date assigned to 
his PTSD compensation.  The VCAA applies to these claims.  
See, e.g., Huston v. Principi, 17 Vet. App. 195 (2003) 
(discussing VCAA applicability to claims for earlier 
effective dates).  The case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), requires that the veteran receive 
notice of the regulations governing effective dates prior to 
the initial adjudication of his claim.  This did not occur in 
this case, and subsequent notice was not given followed by 
readjudication.  The Board remands for Dingess compliant VCAA 
notice of effective date regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent, supra, and Dingess, supra, 
with respect to these claims.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Obtain the veteran's medical records 
from the VA facility in West Haven from 
July 2005 to the present.

3.  The veteran should be scheduled for a 
VA audiometric examination for rating 
purposes in accordance with 38 C.F.R. § 
4.85 (2005) to ascertain the current 
severity of his bilateral hearing loss.

4.  Then, the RO should readjudicate the 
claims. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


